 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC MEYER,                                         Case No.: 3:19-cv-00017-GPC-JLB
12                                      Plaintiff,
                                                         ORDER DISMISSING CIVIL
13                       vs.                             ACTION FOR FAILING TO
     WORLD BANK; INT’L MONETARY                          PREPAY FILING FEES REQUIRED
14
     FUND; EUROPEAN CENTRAL BANK,                        BY 28 U.S.C. § 1914(a)
15
                                     Defendants.
16
17
18         ERIC MEYER (“Plaintiff”), a psychiatric patient at Chicago Read Mental Health
19   Center in Chicago, Illinois, and proceeding pro se, has filed this civil action using the
20   Court’s form Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983, and naming
21   the World Bank, the International Monetary Fund, and the European Central Bank as
22   Defendants. (See Compl., ECF No. 1.)
23         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
24   time he submitted his Complaint, nor has he filed a Motion to Proceed In Forma Pauperis
25   (“IFP”) pursuant to 28 U.S.C. § 1915(a).
26   I.    Failure to Pay Filing Fee or Request IFP Status
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of
                                                     1
                                                                               3:19-cv-00017-GPC-JLB
 1   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
 4   requires all persons seeking to proceed without full prepayment of fees to file an affidavit
 5   that includes a statement of all assets possessed and demonstrates an inability to pay. See
 6   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 7         It is unclear whether Plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h), but
 8   if he is, he is further cautioned that he even if he files an IFP Motion and affidavit in
 9   compliance with § 1915(a)(2), he will nevertheless remain obligated to pay the entire fee
10   in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless
11   of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
12   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002). A “prisoner” is defined as “any person” who
13   at the time of filing is “incarcerated or detained in any facility who is accused of, convicted
14   of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or
15   conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C.
16   § 1915(h); Taylor, 281 F.3d at 847.
17         If Plaintiff is a prisoner, he must also submit a “certified copy of [his] trust fund
18   account statement (or institutional equivalent) . . . for the 6-month period immediately
19   preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the certified trust
20   account statement, the Court will assess an initial payment of 20% of (a) the average
21   monthly deposits in Plaintiff’s account for the past six months, or (b) the average monthly
22   balance in the account for the past six months, whichever is greater, unless he has no assets.
23   See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After, the Court will direct the
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                3:19-cv-00017-GPC-JLB
 1   institution having custody to collect subsequent payments, assessed at 20% of the
 2   preceding month’s income, in any month in which his account exceeds $10, and forward
 3   them to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 4         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 5   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
 6   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
 7   493 F.3d at 1051.
 8   II.   Conclusion and Order
 9         Accordingly, the Court:
10         (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure to
11   pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
12   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
13         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
14   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and
15   file a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2) and S.D. Cal.
16   CivLR 3.2(b).
17         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
18   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
19   Pauperis.”2 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
20
21
     2
        Plaintiff is cautioned that if he chooses to proceed further by submitting a properly
22   supported Motion to Proceed IFP, his Complaint will be reviewed before service and may
23   be dismissed sua sponte pursuant to 28 U.S.C. 28 U.S.C. § 1915(e)(2)(B), regardless of
     whether he pays the full $400 filing fee at once, or is granted IFP status and is obligated to
24   pay the full filing fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir.
25   2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court
     to sua sponte dismiss an in forma pauperis complaint that is frivolous, malicious, fails to
26   state a claim, or seeks damages from defendants who are immune); Crowley v. Nevada ex
27   rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012) (“Section 1983 provides a
     cause of action against any person who, under the color of state law, abridges rights
28   ‘unambiguously’ created by the Constitution or laws of the United States.”) (quoting
                                                    3
                                                                                3:19-cv-00017-GPC-JLB
 1   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
 2   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 3   requirement and without further Order of the Court.
 4         IT IS SO ORDERED.
 5   Dated: January 30, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002)) (emphasis added); see also Knapp v.
26   Cate, No. 1:08-CV-01779-BAM PC, 2011 WL 5416342, at *7 (E.D. Cal. Nov. 8, 2011)
27   (“Plaintiff does not possess any rights enforceable in this section 1983 suit for violations
     of international law.”); accord Washington v. Richard J. Donovan Corr. Facility, No. 3:17-
28   CV-01615-MMA-PCL, 2017 WL 8944750, at *4 (S.D. Cal. Oct. 18, 2017).
                                                  4
                                                                              3:19-cv-00017-GPC-JLB
